Exhibit 1 TRUSTEE'S FINAL DISTRIBUTION STATEMENT To the Holders of: Corporate Backed Trust Certificates, DaimlerChrysler Debenture-Backed Series 2004-8 *CUSIP: 21988K826 Class A-1 21988KAP2 Class A-2 In accordance with the Standard Terms and Conditions of Trust, U.S. Bank Trust National Association, as Trustee, submits the following cash basis statement for the period ending June 13, 2007. INTEREST ACCOUNT Balance as of February 1, 2007 $0.00 Scheduled Income received on securities $0.00 Unscheduled Income received on securities $0.00 Interest portion of June 13, 2007 Call Price received June 13, 2007 upon exercise of Call Warrants by 100% of the holders thereof $4,107,951.05 LESS: Distribution of interest to Class A-1 Holders -$1,134,375.00 Distribution of interest to Class A-2 Holders -$86,487.55 Distribution of Amortizing Notional Balance to Class A-2 Holders -$2,887,088.50 Distribution to Depositor -$0.00 Distribution to Trustee -$0.00 Balance as of June 13, 2007 $0.00 PRINCIPAL ACCOUNT Balance as of February 1, 2007 $0.00 Scheduled principal payment received on securities $0.00 Principal portion of June 13, 2007 Call Price received June 13, 2007 upon exercise of Call Warrants by 100% of the holders thereof $45,000,000.00 LESS: Distribution of principal to Class A-1 Holders on June 13, 2007 -$45,000,000.00 Distribution of $45,000,000 principal amount of 7.40% underlying securities to Call Warrants Holders on June 13, 2007 -$0.00 Balance as of June 13, 2007 $0.00 UNDERLYING SECURITIES HELD AS OF June 12, 2007 Principal Amount Title of Security $0.00 DaimlerChrysler Corporation, formerly known as Chrysler Corporation, 7.40% Debentures due August 1, 2097 *CUSIP: 171196AT5 U.S. Bank Trust National Association, as Trustee *The Trustee shall not be held responsible for the selection or use of the CUSIP numbers nor is any representation made as to its correctness.It is included solely for the convenience of the Holders.
